                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 LEEQUANE MCGOWAN,

        Plaintiff,                                            ORDER
 v.
                                                             19-cv-978-jdp
 SANDRA MCARDLE,                                             App. No. 21-2066

        Defendants.


       Plaintiff LeeQuane McGowan has filed a notice of appeal from the court’s May 25,

2021 order. To date, however, plaintiff has not paid the appellate docketing fee. Although

plaintiff has filed a motion for leave to proceed without payment of the appellate filing fee,

plaintiff neglected to include a certified trust fund account statement (or institutional

equivalent) as required by the federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2).

Accordingly, the court cannot consider plaintiff’s motion at this time.




                                           ORDER

       IT IS ORDERED that plaintiff LeeQuane McGowan may have until July 12, 2021 to

either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28

U.S.C. § 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                      Entered this 21st day of June, 2021.


                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
